Claimant was injured June 18, 1937.
The employer's report was filed with the Commissioner October 25, 1937.
On December 9, 1937, the Commissioner wrote to the claimant, enclosing a blank form of application and informing him that his application for compensation must be filed within six months from the date of his injury.
Note the delay on the part of the employer.
On December 14, 1937, the claimant filled out the blank form of application, made the required affidavit before H. H. Allen, bookkeeper of the company, and left it in the company's office to be forwarded to the Compensation Commissioner. This is the same manner in which a large number of the reports and applications are remitted to the Commissioner's office, and the Commissioner is required to keep the employer supplied with blank application forms to be furnished by the employer to employees who have been injured. To this extent at least, the employer has been made the agent of the Commissioner in accordance with the provisions of Code, 23-1-14.
Due to it being overlooked on account of the illness and absence of the employer's bookkeeper, the application did not reach the Commissioner until January 18, 1938, the six months period having then expired.
The majority of the Court are of the opinion that the statutory requirement of filing an application within six *Page 134 
months in the office of the Commissioner relates to the Commissioner's office at the seat of government, and that the receipt of an application within six months in that office, subject only to the exception contained in Code, 23-4-15, constitutes a condition precedent to the consideration of the claim upon its merits by the Commissioner. To my mind this is a rigid construction of a remedial and humanitarian statute, basically inconsistent with the authorized holding out of the employer as the agent of the Commissioner as provided in Code,23-1-14, and also with the provisions of Code, 23-1-5, which, while it provides that the Commissioner shall maintain his office at the seat of government, also provides that hearings may be held by the Commissioner (including his investigators, which follows as a matter of course) anywhere within the state.
The compensation statute is not to be strictly construed, but is to be read in conformity to the legislative declaration and the Commissioner may adopt his own rules of practice and procedure. Code, 23-1-15; Culurides v. Ott, 78 W. Va. 696, 701,90 S.E. 270; Machala v. State Compensation Commissioner, 109 W. Va. 413,416, 155 S.E. 169.
In the case of France v. Appeal Board, 117 W. Va. 612,186 S.E. 601, this Court held that due to the attitude of the Workmen's Compensation Commissioner a formal written application for compensation made April 7, 1934, related back to the time of an oral report and application in November, 1932, and that the Commissioner was estopped to treat the application as having been filed in April, 1934. In the light of this holding, to my mind, it is not consistent to now adhere to the rigidity usually indulged in when construing a statute creating a right of recovery, for example, death by wrongful act. It is true, the France case was one in which the employer had failed to report the injury. As I read the opinion, however, it is not based upon the absence of this report and considers only the conduct of the Commissioner as having constituted an estoppel. To treat the filing of an application *Page 135 
in the Commissioner's Charleston Office by the claimant within six months as a condition precedent, to follow that by holding that the rule arises only when the employer reports the injury within six months, would lead to the establishment of an intricate procedure which, I believe, is diametrically opposed to what the judicial attitude toward workmen's compensation statutes should be. I regard it as unnecessary to cite cases to sustain this fundamental general principle. Many of them can be quickly located by referring to the foot notes in 28 R. C. L., page 825, paragraph 113.
It was no more than a natural assumption for the claimant to suppose that the person from whom he received the blank form of application (Commissioner) was represented by the person required by law to have the blanks on hand for distribution (employer), and that the executed application would very properly flow back to the Commissioner's office through the same channel required by statute to keep on hand the application form furnished by the Commissioner's office. I do not think that under a statute which is to be liberally construed, the Compensation Commissioner is warranted in holding out the employer as his agent for the purpose of distributing blank forms, transmitting payment of compensation and other duties, and then repudiating his agency for the purpose of accepting written applications, while it is a matter of common knowledge that a large percentage of these applications is transmitted to the commissioner by and through the employer. I think to hold otherwise is to enable a class of employers which, I am glad to say, is extremely rare, but yet to be guarded against, to lure the employee into a position of losing compensation which should be awarded him, and in that way exempting themselves from paying a premium that they should be required to pay. It is my belief that if the circumstances of this case were such that the employer should be charged with misleading or duping the employee, the majority of the Court might then be apprehensive of *Page 136 
the same circumstances which I fear the Court's opinion is likely to develop.
I would reverse the holding of the Compensation Appeal Board and of the Commissioner, and remand the case to the Commissioner with directions to consider the claimant's application upon its merits.